Order entered January 8, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00901-CR

                          WILLIE DAVID GRIFFIN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal from the County Criminal Court No. 4
                                Dallas County, Texas
                       Trial Court Cause No. MA13-63040-E

                                         ORDER
                       Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this case INSTANTER.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE